Citation Nr: 0636451	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-21 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
meniscectomy of the right knee with instability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee with painful limitation of 
motion, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the right knee with limitation of extension, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel
INTRODUCTION

The veteran had active service from May 1968 to October 1969 
and had active duty for training with the Kentucky Army 
National Guard from October 1965 to March 1966.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Louisville, 
Kentucky.

Procedurally, this case was previously before the Board in 
December 2005 and was remanded for further development.  
After the development was completed, the case was 
readjudicated.  A June 2006 rating decision found clear and 
unmistakable error (CUE) regarding the July 2002 rating 
decision.  The CUE finding resulted in separate ratings for 
the veteran's service-connected right knee disability.  In 
one rating, the veteran is service connected for status post 
meniscectomy of the right knee with mild instability under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, as noncompensable, 
effective October 21, 1969, and as 10 percent disabling from 
September 17, 1970.  In the second rating, the veteran now 
has a separate 10 percent rating for degenerative joint 
disease with painful limitation of motion of the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective June 
24, 2002.  Additionally, a second June 2006 rating decision 
granted the veteran service connection for arthritis of the 
right knee with limitation of motion of extension with an 
evaluation of 20 percent, effective March 9, 2006.  In all, 
the veteran receives a 40 percent combined evaluation for his 
service-connected right knee disability.  Based on the above 
procedural history, the Board has recharacterized the issue 
on appeal as reflected on the title page. 


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Charles v. Principi, 16 Vet. App. 
370 (2002).

After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  
Specifically, there appears to be outstanding treatment 
reports from the VA Medical Center in Louisville, Kentucky.  
Indeed, the March 2006 VA examination report notes that the 
veteran was seen at the above VA facility for treatment 
regarding his right knee problem.  The examination report 
indicates that the veteran has been receiving orthopedic 
treatment for his right knee.  These treatment records and 
possibly other VA outpatient records are not currently 
associated with the claims file.  The claims folder indicates 
that the last VA record search was performed in November 
2004.  Because the Board has identified potentially 
outstanding VA records pertinent to his claim, VA must 
undertake efforts to acquire such documents as these records 
may be useful in adjudicating the veteran's claim.  
Therefore, the Board finds that a reasonable effort should be 
made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Obtain all of the veteran's treatment 
records and progress reports from 
November 2004 until present located at 
the VA Medical Center/Orthopedic Clinic 
in Louisville, Kentucky or any other VA 
facility where the veteran received 
treatment regarding his right knee 
disability.  If no records are available, 
the claims folder must indicate this 
fact. 

2.  Following completion of the above, 
readjudicate the issues on appeal and 
consider all evidence, including any 
evidence received since issuance of the 
most recent Supplemental Statement of the 
Case.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


